COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §               No. 08-17-00123-CR
 ANNA RUILOBA,
                                                 §                 Appeal from the
                   Appellant,
                                                 §                171st District Court
 v.
                                                 §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                                 §               (TC# 20140D02097)
                   State.
                                              §
                                            ORDER

       On June 7, 2017, Rafael C. Morales, Appellant’s retained attorney, filed with this Court a
motion for leave to withdraw as attorney of record and formal request for appointment of
counsel. However, before this Court considers this motion, it will be necessary for the trial court
to conduct a hearing.

        Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
the appellant is entitled to court-appointed counsel or if he wishes to proceed pro se. The trial
court shall enter all necessary orders and/or findings which may include appointing counsel to
represent Appellant on appeal. In the event Appellant elects to proceed pro se, the trial court
shall make Appellant aware of the dangers and disadvantages of self-representation and develop
evidence as to whether appellant’s apparent decision to relinquish benefits associated with
counsel and to proceed pro se is knowingly and intelligently made under Hubbard v. State, 739
S.W.2d 341 (Tex.Crim.App. 1987)

         The trial court shall forward its findings to the District Clerk of El Paso County, Texas,
on or before June 28, 2017. The District Clerk shall prepare and forward a supplemental clerk’s
record containing the findings and any order appointing counsel, and forward the same to this
Court on or before July 8, 2017. Further, the transcription of the hearing shall be prepared,
certified and filed with this Court on or before July 8, 2017.

       IT IS SO ORDERED this 8th day of June, 2017.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.